PER CURIAM
The state confesses error. Defendant was originally sentenced to five years for burglary, with execution of sentence suspended. His probation was later revoked after commission and conviction of a subsequent crime. The trial court thereupon ordered that the original sentence be served consecutive to the subsequent sentence. Such an order was not permissible under the facts of this case. State v. Stevens, 253 Or 563, 456 P2d 494 (1969); State v. Manrique, 24 Or App 309, 545 P2d 603 (1976).
Remanded for entry of an appropriate order.